Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the Non-Final Office action based on the 17/209831 CON response filed 11/01/2021.  
Claims 21-31 are pending and have fully been considered.
Claims 1-20 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 28 and Claim 29 due to dependency on Claim 28, the claimed range of “9 cm or less” and “11 cm or less” are unclear since they depend on Claim 21 which recites, “at least about 6 cm,” and “at least about 6 cm”. Therefore, the bound of the range are unclear in Claim 28 which depends on Claim 21, as in Claim 28, it is unclear if applicant intends any range under 9 cm or 11 cm, which would then be broadening the scope of the claim in a dependent claim and is not permitted.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1.  Claims 21, 24-25, & 27-31 are rejected under 35 U.S.C. 103(a) as being obvious over LANGE in US 3802842 in view of YERAZUNIS in US 20080069727 and further in view of HENDRIX in US 20060116334.
	With respect to Claims 21 & 28, LANGE et al. teach of a tissue tester for providing an indication of the presence of disease/pathological components(which can read on the instantly claimed bacterial infection(Column 1, lines 6-23): “reagent papers have been in use for a long time, pH indicator papers being the most widely used but other reagent papers are also employed: for example, curcuma paper(paper impregnated with curcuma, the active ingredient in turmeric) is used for the detection of acids…test papers have also achieved considerable importance in the field of clinical chemistry.” LANGE et al. also teach of testing body fluids(abstract) (which can read on what applicant is instantly claiming, of testing a respiratory secretion/breath sample).  They permit the rapid, easy and semi-quantitative determination of pathological components, such as glucose, protein, and the like, in body fluids, such as urine, serum, and the like.  Furthermore, since test papers of this type are used to an ever greater extent by lay persons, it has proved to be necessary to bring the test papers, which merely consist of impregnated filter paper, into a form which is safer to use and with which disturbances of the detection reaction can be avoided”) comprising a first tissue sheet and a filter patch treated with a color changing indicator affixed to the first tissue resin foil, there is applied and adhesive layer 3, which completely or partially covers the surface of the holder 2. LANGE et al. also teach of a meshwork 1, which is of larger dimensions than the indicator layer 4, covers the surface area 6 of the indicator layer 4 which is not facing the holder, peripheral zones 8 of the meshwork 1 projecting beyond the indicator layer 4 and being firmly connected, by means of the adhesive layer 3, with the holder 2.  The meshwork 1 preferably lies directly upon the indicator layer 4 so that the intermediate space between the meshwork 1 and the indicator layer 4 is kept as small as possible”. At least one indicator layer 4 is provided on the lower end of the holder 2, one surface of the layer 4 being either in direct the thickness and size of the carrier used, as well as the concentration of the reagent solution used for the impregnation the reagent concentration in the final solution can be controlled or regulated within wide ranges. LANGE et al. also teach of test strip sizes (column 5, example 1), and that you can adjust the size dependent on purpose and the specification is not limiting of other embodiments such as change of size which would be obvious/might present themselves to one of ordinary skill in the art (column 8, line 39-45). LANGE et al. do not teach of using turmeric (of which the active ingredient is curcumin) as an indicator and specifically treating a surface with the turmeric/curcumin (Column 2, line 65-Column 3, line 11).
	YERAZUNIS et al. however do teach of using a turmeric type compound as an indicator.  More specifically, YERAZUNIS et al. teach of a method and device for detecting a biological condition and of the option for using curcumin (turmeric type compound) as the indicator either by combining it with the sample or embedding it in another form and bringing it into contact with the sample that way (paragraph 0002).  Even more specifically, YERAZUNIS et al. teach of the indicator (curcumin) color changing to indicate a biological condition and of using skin secretion (which also can be considered respiratory secretion as the sample, such as sweat any other compounds given off from the skin) (abstract, paragraphs 0006-0033).  It would have been obvious to one of ordinary skill in the art to use curcumin impregnated into a diagnostic device as is done in YERAZUNIS in the invention of LANGE due to the need in the art for improvements on devices which allow the diagnosis for normal or abnormal biological conditions (YERAZUNIS, paragraph 007). LANGE and YERAZUNIS et al. do not directly teach of curcumin being the active ingredient in turmeric however this is understood to be common knowledge in the art. However, in the case that this is not apparent to the reader that curcumin in the active ingredient in turmeric and that it would be obvious to interchange the use of curcumin/turmeric with one another, HENDRIX is used for reference.
	HENDRIX et al. specifically teach of curcumin being the active ingredient in turmeric with turmeric being the root (as in root of a vegetable) and curcumin being the active compound (paragraph 0026).  It would have been obvious to one of ordinary skill in the art to interchangeably use turmeric and curcumin due to the fact that curcumin is the active ingredient in turmeric and offers all benefits expected would be the same for either compound (HENDRIX, paragraph 0026).  
	While LANGE et al. does not specifically disclose that a first tissue sheet should be specifically a first paper tissue sheet (made out of paper), LANGE does disclose a practice of covering for the test strip (Col 1, lines 24-32: “one of the most common sources of disturbances are faulty reactions of the test papers, brought about by contact with the hands of by external influences, for example moisture and auto-oxidation.  In order to avoid touching the test paper, it is now usual to affix the test paper, in the form of a small rectangle, on to a strip of plastics material which not only serves as a handle but also simultaneously results in the saving of reagents, which are often expensive (Col 2, line 29-37), fine meshwork).  Therefore, it would have been obvious to one of ordinary skill in the art to select a sufficiently functioning material, such as paper, to protect impregnated filter paper indicator from contamination or interference, in order to ensure accurate test reading. It also would be obvious to one of ordinary skill to optimize the time an amount of solutions use for the intended purpose.
With respect to the instantly claimed size of a treatment area in Claim 1 (with dimensions of 6 cm by 6cm) the size of a treated portion of substrate being 6cm by 6cm, this is not a limitation that would deem this invention different enough to make it patentable. LANGE et al. teach of a size of a treated portion of substrate, and YERAZUNIS et al. do as well in fact. It would be obvious to one of ordinary skill in the art to change the size or shape of the treated section in accordance with what the desired purpose is- and this also applies to all dependent claims that claim specific sizes of treated portions.  Also see MPEP 2144:
A.Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
B.Changes in Shape
In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	With respect to Claims 24-25, 27, & 29-31, LANGE et al. teach of the filter patch being between the first tissue sheet and second tissue sheet to form a tissue tester(col 3, line 20-27, col 3, line 28-36)(this could read on the first, second and third substrate claimed in instant claims 41-42) “ A meshwork 1, which is of larger dimensions than the indicator layer 4, covers the surface area 6 of the indicator layer 4 which is not facing the holder, peripheral zones 8 of the meshwork 1 projecting beyond the indicator layer 4 and being firmly connected, by means of the adhesive layer 3, with the holder 2.  The meshwork 1 preferably lies directly upon the indicator layer 4 so that the intermediate space between the meshwork 1 and the indicator layer 4 is kept as small as possible”.  While LANG does not specifically disclose that the first and second substrate should be specifically paper tissue sheets, i.e. made out of paper, it would have been obvious to one of ordinary skill in the art to select a sufficiently functioning material, including paper, to protect impregnated filter paper from contamination of interference, in order to assure accurate test reading.  LANGE et al. also teach of the treated filter patch comprising white filter paper (col 3, line 48-51: “the carrier materials can be colorless and transparent but advantageously there are used opaque materials which, for increasing the color contrast can also be appropriately colored.”).  In addition, LANGE et al. teach of the treated filter patch comprising an area smaller than the first paper tissue sheet (Col 4, lines 20-24).

2.  Claims 22-23 & 26 are rejected under 35 U.S.C. 103(a) as being obvious over LANGE in US 3802842 in view of YERAZUNIS in US 20080069727 and further in view of HENDRIX in US 20060116334 and further in view of RHODIUM in Making of pH Indicators (cited on notice of references for parent case 13/970932).
With respect to Claim 26, LANGE et al. teach of a tissue tester for providing an indication of the presence of disease/pathological components(which can read on the instantly claimed bacterial infection(Column 1, lines 6-23): “reagent papers have been in use for a long time, pH indicator papers being the most widely used but other reagent papers are also employed: for example, curcuma paper(paper impregnated with curcuma, the active ingredient in turmeric) is used for the detection of acids…test papers have also achieved considerable importance in the field of clinical chemistry.” LANGE et al. also teach of testing body fluids(abstract) (which can read on what applicant is instantly claiming, of testing a respiratory secretion/breath sample).  They permit the rapid, easy and semi-quantitative determination of pathological components, such as glucose, protein, and the like, in body fluids, such as urine, serum, and the like.  Furthermore, since test papers of this type are used to an ever greater extent by lay persons, it has proved to be necessary to bring the test papers, which merely consist of impregnated filter paper, into a form which is safer to use and with which disturbances of the detection reaction can be avoided”) comprising a first tissue sheet and a filter patch treated with a color changing indicator affixed to the first tissue resin foil, there is applied and adhesive layer 3, which completely or partially covers the surface of the holder 2. LANGE et al. also teach of a meshwork 1, which is of larger dimensions than the indicator layer 4, covers the surface area 6 of the indicator layer 4 which is not facing the holder, peripheral zones 8 of the meshwork 1 projecting beyond the indicator layer 4 and being firmly connected, by means of the adhesive layer 3, with the holder 2.  The meshwork 1 preferably lies directly upon the indicator layer 4 so that the intermediate space between the meshwork 1 and the indicator layer 4 is kept as small as possible”. At least one indicator layer 4 is provided on the lower end of the holder 2, one surface of the layer 4 being either in direct the thickness and size of the carrier used, as well as the concentration of the reagent solution used for the impregnation the reagent concentration in the final solution can be controlled or regulated within wide ranges. LANGE et al. also teach of test strip sizes (column 5, example 1), and that you can adjust the size dependent on purpose and the specification is not limiting of other embodiments such as change of size which would be obvious/might present themselves to one of ordinary skill in the art (column 8, line 39-45). LANGE et al. do not teach of using turmeric (of which the active ingredient is curcumin) as an indicator and specifically treating a surface with the turmeric/curcumin (Column 2, line 65-Column 3, line 11).
	YERAZUNIS et al. however do teach of using a turmeric type compound as an indicator.  More specifically, YERAZUNIS et al. teach of a method and device for detecting a biological condition and of the option for using curcumin (turmeric type compound) as the indicator either by combining it with the sample or embedding it in another form and bringing it into contact with the sample that way (paragraph 0002).  Even more specifically, YERAZUNIS et al. teach of the indicator (curcumin) color changing to indicate a biological condition and of using skin secretion (which also can be considered respiratory secretion as the sample, such as sweat any other compounds given off from the skin) (abstract, paragraphs 0006-0033).  It would have been obvious to one of ordinary skill in the art to use curcumin impregnated into a diagnostic device as is done in YERAZUNIS in the invention of LANGE due to the need in the art for improvements on devices which allow the diagnosis for normal or abnormal biological conditions (YERAZUNIS, paragraph 007). LANGE and YERAZUNIS et al. do not directly teach of curcumin being the active ingredient in turmeric however this is understood to be common knowledge in the art. However, in the case that this is not apparent to the reader that curcumin in the active ingredient in turmeric and that it would be obvious to interchange the use of curcumin/turmeric with one another, HENDRIX is used for reference.
	HENDRIX et al. specifically teach of curcumin being the active ingredient in turmeric with turmeric being the root (as in root of a vegetable) and curcumin being the active compound (paragraph 0026).  It would have been obvious to one of ordinary skill in the art to interchangeably use turmeric and curcumin due to the fact that curcumin is the active ingredient in turmeric and offers all benefits expected would be the same for either compound (HENDRIX, paragraph 0026).  For Claim 26 ( and dependent , LANGE, YERAZUNIS, and HENDRIX et al. do not teach of mixing turmeric with an alcohol solution.
	RHODIUM et al. however teach of a method and a lab for making pH indicators (abstract).  RHODIUM et al. further teach of making a turmeric indicator by mixing turmeric with alcohol and teaches of making the turmeric indicator solution into an indicator paper test strip and allowing the turmeric/ alcohol solution to dry on the paper (Page 3- also see where talks about the cabbage test strips). Specifically, RHODIUM teach of adding ¼ teaspoon of turmeric to 4 tablespoons of rubbing alcohol( 3 teaspoons in 1 tablespoon= ratio of .25/12)= which reads on the instantly claimed ratio of “about,” 20ml turmeric/237 ml), and “stirring to mix,” reads on “for up to 30 seconds”. It would have been obvious to one of ordinary skill in the art to combine turmeric with an alcohol solution to form an indicator as is done in RHODIUM in the methods of LANGE, YERAZUNIS, and HENDRIX due to the fact that RHODIUM has shown that this is the best way to dissolve turmeric to make a turmeric indicator solution (Rhodium, all).
	While LANGE et al. does not specifically disclose that a first tissue sheet should be specifically a first paper tissue sheet (made out of paper), LANGE does disclose a practice of covering for the test strip (Col 1, lines 24-32: “one of the most common sources of disturbances are faulty reactions of the test papers, brought about by contact with the hands of by external influences, for example moisture and auto-oxidation.  In order to avoid touching the test paper, it is now usual to affix the test paper, in the form of a small rectangle, on to a strip of plastics material which not only serves as a handle but also simultaneously results in the saving of reagents, which are often expensive (Col 2, line 29-37), fine meshwork).  Therefore, it would have been obvious to one of ordinary skill in the art to select a sufficiently functioning material, such as paper, to protect impregnated filter paper indicator from contamination or interference, in order to ensure accurate test reading. It also would be obvious to one of ordinary skill to optimize the time an amount of solutions use for the intended purpose.
With respect to the instantly claimed size of a treatment area in Claim 1 (with dimensions of 6 cm by 6cm) the size of a treated portion of substrate being 6cm by 6cm, this is not a limitation that would deem this invention different enough to make it patentable. LANGE et al. teach of a size of a treated portion of substrate, and YERAZUNIS et al. do as well in fact. It would be obvious to one of ordinary skill in the art to change the size or shape of the treated section in accordance with what the desired purpose is- and this also applies to all dependent claims that claim specific sizes of treated portions.  Also see MPEP 2144:
A.Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
B.Changes in Shape
In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
	With respect to the claimed ratio of turmeric to alcohol, 
With respect to Claims 22-23, RHODIUM et al. teach of the color change being yellow to brown/purple (Page 3).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference by applicant, entitled, Machery- Nagel- “turmeric paper”, cited on IDS 09/30/2020 in parent case 16/200521, also seems to make the instant case that turmeric/curcumin are interchangeable- as on the last page, Page 5, the invention is called, “turmeric paper,” though the description specifically says curcumin is impregnated, turmeric. The Machery Nagel paper is also makes the instant invention obvious as the change is size is obvious to one of ordinary skill in the art, but teaches the other specific claimed aspects. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797